

116 HR 8951 IH: American Indian Land Empowerment Act of 2020
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8951IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. Young (for himself and Mr. Cole) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo empower federally recognized Indian Tribes with the option to designate restricted fee Tribal lands, and for other purposes.1.Short titleThis Act may be cited as the American Indian Land Empowerment Act of 2020.2.Definitions In this Act:(1)Indian tribeThe term Indian Tribe means a federally recognized Indian Tribe.(2)Restricted fee statusThe term restricted fee status means—(A)owned in fee by the Indian Tribe by aboriginal title or conveyance;(B)part of the Indian Tribe’s reservation and subject to its jurisdiction, or if the Indian Tribe does not have a reservation, is located within the census-designated place in which the Indian Tribe is headquartered as of the date of enactment of this Act;(C)held by the Indian Tribe subject to a restriction against alienation and taxation and thus may not be sold by the Indian Tribe without the consent of Congress (25 U.S.C. 177);(D)not subject to taxation by a State or local government other than the government of the Indian Tribe, including any activities occurring on the land;(E)not subject to any provision of law providing for the review or approval by the Secretary before the Indian Tribe may use the land for any purpose, directly or through agreement with another party; and(F)not considered as Federal public lands for any purpose, nor subject to any provision of law providing for the review or approval by the Secretary before the Indian Tribe may use the land for any purpose, directly or through agreement with another party.(3)SecretaryThe term Secretary means the Secretary of the Interior.3.Tribal option to designate restricted fee tribal lands(a)Conversion of tribal trust or fee lands to restricted fee land statusNotwithstanding any other provision of law, not later than 90 days after receipt by the Secretary of a written request adopted by the governing body of an Indian Tribe, the Secretary shall—(1)convey to the Indian Tribe, subject to a restriction imposed by the United States against alienation and taxation, all right, title, and interest held by the United States in land specifically requested by the Indian Tribe which the United States holds in trust for that Indian Tribe; or(2)in the case of land owned in fee by an Indian Tribe and located within the Indian Tribe’s reservation or, if the Indian Tribe does not have a reservation, located within the census-designated place in which the Indian Tribe is headquartered as of the date of enactment of this Act, designate such lands as subject to a restriction imposed by the United States against alienation and taxation.(b)Fee to restricted fee processIf the Secretary has not rendered a decision within 90 days of receipt of the Indian Tribe’s request to convert trust or eligible fee land, the request shall be deemed approved and the land shall automatically be considered as owned by the Indian Tribe in restricted fee status.(c)Land management(1)Written requestAn Indian Tribe that submits a written request for the Secretary to convey trust land or eligible fee land under this section to restricted fee status shall specify in the request that either—(A)the Indian Tribe has elected for the Secretary to have responsibility for managing land use; or(B)the Indian Tribe has elected for the Secretary to recognize the Indian Tribe’s responsibility for managing land use.(2)TransferIf the Indian Tribe elects to manage land use, the Secretary shall transfer any Federal land management responsibilities to the Indian Tribe upon conveyance of the restricted fee status.(d)Option To restore trust statusAn Indian Tribe that obtains restricted fee status to lands by converting trust lands in accordance with this section may restore the trust status of the land at its option on an expedited basis. Notwithstanding any other provision of law, not later than 90 days after receipt by the Secretary of a written status restoration request adopted by the governing body of an Indian Tribe that received a conveyance of land under this section, the Secretary shall take the land into trust for that Indian Tribe. The Secretary’s trust obligations with regard to the land—(1)shall reflect the Secretary’s trust obligations when the land was previously in trust;(2)shall not be expanded based on any modifications, changes, or contamination on the land that occurred while the land was not in trust; and(3)may be reassumed by the Secretary based on circumstances that occur after the land is returned to trust.(e)Liability limitationThe Federal Government shall not be subject to liability arising from modifications, changes, or contamination on land returned to trust under subsection (d) that occurred while the land was not in trust.(f)Allotments not affectedThis Act shall be inapplicable to trust allotments held by an Indian Tribe or an Indian, unless agreed to by the affected Indian Tribe or Indian owner of the allotment.4.Additional attributes of restricted fee tribal lands(a)Long-Term leasingNotwithstanding the provisions of the Act of August 9, 1955 (25 U.S.C. 415; commonly known as the Long-Term Leasing Act), an Indian Tribe may lease land subject to a restriction imposed by the United States against alienation and taxation, or grant an easement or right-of-way thereon, for a period that does not exceed 99 years without review and approval by the Secretary.(b)Tribal land managementReal property law enacted or established by an Indian Tribe shall—(1)preempt any provision of Federal law or regulation governing the use of such land, except as set forth in this Act;(2)be given preemptive effect only upon having been first published in the Federal Register; and(3)be published in the Federal Register by the Secretary not later than 120 days after the Secretary receives a copy of the Tribal law from the Indian Tribe.(c)Applicability of the indian gaming regulatory actLand subject to a restriction imposed by the United States against alienation and taxation acquired by an Indian Tribe under the provisions of this section shall be treated as trust lands for purposes of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).5.Responsibilities of the secretary relating to restricted fee tribal lands(a)Trust responsibility not diminishedNothing in this section shall be construed to diminish the Federal trust responsibility to any Indian Tribe.(b)Secretary’s trust responsibility To protect restricted fee tribal landsWith respect to restricted fee status lands, the Secretary shall enforce the provisions of the Act of June 30, 1834 (25 U.S.C. 177; 4 Stat. 730), to protect the Indian Tribe’s title, ownership, tax immunity, and Indian country status of such lands.